                                                                 REMAND / JS-6
Case 2:21-cv-00360-GW-E Document 13 Filed 01/25/21 Page 1 of 2 Page ID #:123




  1   Julie L. Hussey, Bar No. 237711
  2
      JHussey@perkinscoie.com
      Ross E. Bautista, Bar No. 312319
  3   RBautista@perkinscoie.com
  4   PERKINS COIE LLP
      11452 El Camino Real, Suite 300
  5   San Diego, CA 92130-2594
  6   Telephone: 858.720.5700
      Facsimile: 858.720.5799
  7
      Attorneys for Defendant
  8
      AMAZON.COM, INC.
  9

 10                         UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12
        AZIN ESPAHBOD,                           Case No. CV 21−360-GW-Ex
 13
                            Plaintiff,           ORDER REMANDING CASE TO
 14
        v.                                       STATE COURT
 15
        AMAZON.COM, INC., ONYX
 16                                     [Removed from the Superior Court of
        DISTRIBUTION, INC., and DOES 1-
                                        the State of California for the County of
 17     100, inclusive,
                                        Los Angeles, Case No. 20STCV16594]
 18                     Defendants.
                                        Complaint Filed: May 1, 2020
 19

 20

 21

 22
             For good cause show, IT IS HEREBY ORDERED:
 23
             1.    This Action is remanded to the Superior Court of the State of
 24
      California, County of Los Angeles;
 25
             2.    Plaintiff Anzin Espahbod (“Plaintiff”) will amend the Complaint to
 26
      clarify that “Onyx Distribution, Inc.” is the DBA for “DAJ Distribution, Inc.,” a
 27
      citizen of the state of California.
 28
                                   -1-
              [PROPOSED] ORDER REMANDING CASE TO STATE COURT
Case 2:21-cv-00360-GW-E Document 13 Filed 01/25/21 Page 2 of 2 Page ID #:124




  1         3.    The Parties shall bear their own attorneys’ fees and costs with respect
  2   to removal and subsequent remand of the Action.
  3         IT IS SO ORDERED.
  4

  5   DATED: January 25, 2021                     ___________________________
  6
                                                  HON. GEORGE H. WU
                                                  UNITES STATES DISTRICT JUDGE
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                  -2-
             [PROPOSED] ORDER REMANDING CASE TO STATE COURT
